Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 11, 1996, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Juviler, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
There was no evidence that the police used deception and trickery to isolate the defendant, who was then 19 years old, from his family (see, People v Salaam, 83 NY2d 51, 56-58). Accordingly, the court properly denied that branch of the defendant’s omnibus motion which was to suppress his statements.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.